Judgment, Supreme Court, New York County (A. Kirke Bartley, Jr., J.), rendered April 5, 2007, as amended April 12, 2007, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see Beople v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility. Defendant was found in possession of a dagger, and the evidence established that he possessed it with intent to use it unlawfully against another. In the first place, there was compelling circumstantial evidence warranting the conclusion that defendant was the same person who had actually used the dagger unlawfully, only moments before the arrest, and we reject defendant’s arguments to the contrary. Moreover, even without the evidence of actual *442unlawful use, the circumstances of possession, when viewed in light of the presumption contained in Penal Law § 265.15 (4), also warranted a finding of unlawful intent.
We perceive no basis for reducing the sentence. Concur— Andrias, J.P., Nardelli, Catterson, DeGrasse and Manzanet-Daniels, JJ.